Title: Thomas Jefferson to Thomas Sully, 8 January 1812
From: Jefferson, Thomas
To: Sully, Thomas


          
                  Sir 
                   
                     Monticello 
                     Jan. 8. 12.
          
		  
		  
		   I have duly recieved your favor of Dec. 22. informing me that the Society of Artists of the US. had made me an honorary member of their society. I am very justly sensible of the honor they have done me, & I pray you to return them my thanks for this mark of their distinction. I
			 fear that I can be but a very useless associate. time, which withers the fancy, as the other faculties of the mind and body, presses on me with a heavy hand, and distance intercepts all personal
			 intercourse. I can offer therefore but my zealous good wishes for the success of the institution, and that, embellishing with taste a country already overflowing with the useful productions, it
			 may
			 be able to give an innocent & pleasing direction to accumulations of wealth, which would otherwise be employed in the nourishment of coarse and vicious habits. 
		   with these I tender to the society & to yourself the assurance of my high respect & consideration.
          
            Th:
            Jefferson
        